UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7438


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES EARL WALTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. James C. Fox,
Senior District Judge. (2:07-cr-00017-F-1)


Submitted:   February 23, 2017            Decided:   February 28, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


James Earl Walton, Appellant Pro Se.    Eric David Goulian, Seth
Morgan Wood, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Earl Walton seeks to appeal the district court’s order

dismissing his 28 U.S.C. § 2255 (2012) motion as unauthorized and

successive.     The order is not appealable unless a circuit justice

or    judge   issues   a    certificate      of   appealability.       28     U.S.C.

§ 2253(c)(1)(B) (2012).         A certificate of appealability will not

issue    absent   “a       substantial    showing      of     the   denial    of   a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2012).             When the

district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists would find

that the district court’s assessment of the constitutional claims

is debatable or wrong.           Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim

of the denial of a constitutional right.               Slack, 529 U.S. at 484-

85.

       We have independently reviewed the record and conclude that

Walton has not made the requisite showing.               Additionally, we note

that Walton’s career offender sentence would not be affected by

Johnson v. United States, 135 S. Ct. 2551 (2015), because it was

premised on two prior controlled substance convictions.                   See U.S.

Sentencing     Guidelines      Manual     §§      4B1.1(a),    4B1.2(b)      (2007).

                                         2
Accordingly, we deny a certificate of appealability and dismiss

the appeal.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                         DISMISSED




                                 3